EXHIBIT 10.39
 
TO:
The Agent for and on behalf of itself and each of the Lenders (as each of those
terms is hereinafter defined) (collectively, the “Secured Party”)

 
GENERAL SECURITY AGREEMENT
 
Obligations Secured
 
1.  
In consideration of the Secured Party dealing with or extending credit for the
direct or indirect benefit of the undersigned (the “Debtor”) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Debtor, the Debtor hereby enters into this agreement with
the Secured Party as security for the payment and performance of the Obligations
(as hereinafter defined).

 
Definitions and Interpretation
 
1.  
In this agreement, “Accessions”, “Chattel Paper”, “Document of Title”, “Goods”,
“Instruments”, “Intangible”, “Inventory”, “Investment Property”, “Money”,
“Proceeds”, and “Receiver” have the respective meanings ascribed to them in the
PPSA.

 
2.  
In this agreement, the following words shall, unless otherwise provided, have
the meanings set out below:

 
“Accounts” means collectively (a) any right to payment of a monetary obligation,
whether or not earned by performance, (b) without duplication, any “account” (as
defined in the UCC), any accounts receivable (whether in the form of payments
for services rendered or goods sold, rents, license fees or otherwise), any
“health-care-insurance receivables” (as defined in the UCC), any “payment
intangibles” (as defined in the UCC) and all other rights to payment and/or
reimbursement of every kind and description, whether or not earned by
performance, (c) all accounts, “general intangibles” (as defined in the UCC),
intellectual property, rights, remedies, guarantees, “supporting obligations”
(as defined in the UCC), “letter-of-credit rights” (as defined in the UCC) and
security interests in respect of the foregoing, all rights of enforcement and
collection, all books and records evidencing or related to the foregoing, and
all rights under the Loan Documents in respect of the foregoing, (d) all
information and data compiled or derived by any Borrower or to which any
Borrower is entitled in respect of or related to the foregoing, and (e) all
proceeds of any of the foregoing;
 
“Agent” has the meaning given to it in the Credit Agreement;
 
“Borrowers” means each of the Borrowers as such term is defined in the Credit
Agreement (and, for greater certainty, includes the Debtor);
 
“Business Day” means a day, other than a Saturday, Sunday or statutory holiday
in the Province of Ontario;
 
 
1

--------------------------------------------------------------------------------

 
 
“Collateral” means all property, assets and undertaking of the Debtor charged
pursuant to Section 9 of this agreement;
 
“Credit Agreement” means that certain loan and security agreement dated as of
the date hereof among Stellar Pharmaceuticals Inc., Tribute Pharma Canada Inc.,
Tribute Pharmaceuticals Canada Ltd. and MidCap Funding III, LLC, as same may be
amended, restated, supplemented or otherwise modified from time to time;
 
“Intellectual Property” has the meaning given to it in the Credit Agreement;
 
“Lenders” has the meaning given to it in the Credit Agreement;
 
“Obligations” means all present and future indebtedness, liabilities and
obligations, direct or indirect, absolute or contingent, of the Borrowers to the
Secured Party arising pursuant to or in respect of the Credit Agreement or any
other Loan Document;
 
“Permitted Liens” has the meaning given to it in the Credit Agreement;
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership or other entity;
 
“PPSA” means the Personal Property Security Act (Ontario), as amended from time
to time and any legislation substituted therefor and any amendments thereto; and
 
“UCC” means the Uniform Commercial Code of the State of New York or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
 
3.  
Terms with capitalized initial letters used in this agreement but not defined in
this agreement or otherwise provided for in this agreement shall have their
respective meanings as set out in the Credit Agreement.

 
4.  
The headings in this agreement are included for convenience of reference only,
and shall not constitute a part of this agreement for any other purpose.

 
5.  
In construing this agreement, terms herein shall have the same meaning as
defined in the PPSA, unless the context otherwise requires.  The word “Debtor”,
the personal pronoun “it” or “its” and any verb relating thereto and used
therewith shall be read and construed as required by and in accordance with the
context in which such words are used.  The term “successors” shall include,
without limiting its meaning, any corporation resulting from the amalgamation of
a corporation with another corporation.

 
6.  
If one or more of the provisions contained herein shall be invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

 
 
2

--------------------------------------------------------------------------------

 
 
7.  
In the event that any day, on or before which any action is required to be taken
hereunder, is not a Business Day, then such action shall be required to be taken
on or before the specified time on the first Business Day thereafter.

 
8.  
The Secured Party may in writing (and not otherwise) waive any breach by the
Debtor of any of the provisions contained in this agreement or any default by
the Debtor in the observance or performance of any provision of this
agreement;  provided always that no waiver  by the Secured Party shall extend to
or be taken in any manner whatsoever to affect any subsequent breach or default,
whether of the same or a different nature, or the rights resulting therefrom.

 
9.  
This agreement shall be construed in accordance with and be governed by the laws
of the Province of Ontario.  For the purpose of legal proceedings, this
agreement shall be deemed to have been made in the said province and to be
performed therein and the courts of that province shall have jurisdiction over
all disputes which may arise under this agreement.  The Debtor hereby
irrevocably and unconditionally submits to the non-exclusive jurisdiction of
such courts, provided always that nothing herein contained shall prevent the
Secured Party from proceeding at its election against the Debtor in the courts
of any other province, country or jurisdiction.

 
Grant of Security
 
9.  
The Debtor hereby mortgages, charges, hypothecates and assigns to and in favour
of the Secured Party, and grants to the Secured Party a security interest in all
present and after acquired personal property of the Debtor including:

 
(a)          
all (i) Goods (including, without limiting the generality of the foregoing, all
Inventory and all equipment, plant, machinery, tools and furniture and all
parts, accessories, attachments, additions and Accessions thereto as any of the
same may be specifically listed or otherwise described in Schedule “A” annexed
to this agreement) whether or not such Goods are now or hereafter become
fixtures, (ii) Accounts, (iii) Chattel Paper, (iv) Documents of Title (whether
negotiable or not), (v) Instruments, (vi) Intangibles, (vii) Money and (viii)
Investment Property of the Debtor and all of the property, assets and
undertaking of the Debtor generally, both real and personal, movable and
immovable, tangible and intangible, of whatever nature and kind and wherever
situate, now owned or hereafter acquired by the Debtor or in respect of which
the Debtor now or hereafter has any right, title or interest, including the
goodwill of the Debtor and including, without limitation, all contracts,
licences, computer software, warranty rights, ownership certificates, manuals,
publications, books, statements of account, bills, invoices, letters and other
documents or records in any form evidencing or relating to any of the foregoing
property;

 
 
3

--------------------------------------------------------------------------------

 
 
(b)          
all renewals of, accretions to and substitutions for any of the Collateral
described in Section 9(a) above;  and

 
(c)          
all Proceeds in any form now or hereafter derived from any sale, lease or other
disposition of any of the Collateral described in Sections 9(a) and (b) above.

 
Limited Exceptions to Grant of Security
 
10.  
The last day of any term reserved by any lease, oral or written, or any
agreement therefor, now held or hereafter acquired by the Debtor, and whether
falling within the general or particular description of the Collateral, is
hereby and shall be excepted out of the mortgages, charges and security
interests hereby or by any other instrument created, but the Debtor shall stand
possessed of the reversion of one day remaining in the Debtor in respect of any
such term, for the time being demised, as aforesaid, upon trust to assign and
dispose of the same as any purchaser of such term shall direct.

 
11.  
The mortgages, charges and security interests hereby created and granted do not
and shall not extend to, and the Collateral shall not include “consumer goods”
(as such term is defined in the PPSA), any contract, agreement, right,
franchise, licence, lease or permit (each, a "contractual right") to which the
Debtor is a party or of which the Debtor has the benefit, to the extent that the
creation and granting of the mortgages, charges and security interests herein
would constitute a breach of the terms of or permit any Person to terminate one
or more contractual rights, but the Debtor covenants and agrees to hold its
interest therein in trust for the Secured Party and shall specifically assign
such contractual rights to the Secured Party forthwith upon obtaining the
consent of the other party thereto.  The Debtor agrees that it shall, upon the
request of the Secured Party and whether before or after a default by the Debtor
has occurred and the security herein has become enforceable, use all
commercially reasonable efforts to obtain any consent required to permit any
material contractual rights to be subjected to the mortgages, charges and
security interests hereby created and granted.

 
Agreements of the Debtor
 
12.  
The Debtor and the Secured Party agree that they have not agreed to postpone the
time for attachment of the security interests granted hereby with respect to the
Debtor's presently existing Collateral, that such security interests shall
attach to the Collateral acquired after the date hereof as soon as the Debtor
has rights in such Collateral, or the power to transfer rights in the Collateral
and that value has been given.

 
13.  
The Debtor agrees with the Secured Party that, until the Obligations have been
satisfied or paid in full:

 
(a)          
it will:

 
 
4

--------------------------------------------------------------------------------

 
 
(i)           
hold the proceeds received from any direct or indirect dealing with the
Collateral in trust for the Secured Party after either the security interests
granted in this agreement become enforceable or any of the Collateral is sold
other than inventory in the ordinary course of business of the Debtor and for
the purpose of carrying on such business;

 
(ii)          
insure and keep insured all of the Collateral against loss or damage by fire and
other insurable hazards for which such Collateral is commonly insured against in
the Province of Ontario to the full insurable value thereof and, in addition,
obtain and maintain such other insurance as the Secured Party may reasonably
require including, without limitation, business interruption insurance and
environmental liability insurance; the Debtor shall pay when due all premiums
and other amounts payable for maintaining such insurance; the Debtor shall cause
the insurance proceeds thereunder to be payable in case of loss to the Secured
Party as mortgagee and loss payee and shall, if required, give to the Secured
Party evidence of the payment of premiums and the assignment of such insurance
to the Secured Party; should the Debtor fail to pay any premiums when due, then
the Secured Party may do so and the cost of such premiums shall be added to the
Obligations and shall be secured by the security interests granted herein; the
policy or policies of insurance required by this paragraph shall show the
Secured Party as mortgagee and loss payee and shall contain a standard mortgage
clause in form satisfactory to the Secured Party; all such policies of insurance
shall neither permit nor provide for any amount of co-insurance by the Debtor;

 
(iii)         
strictly comply with every covenant and undertaking given by it to the Secured
Party herein;

 
(iv)         
permit the Secured Party at any time and from time to time, after the security
granted pursuant to this agreement shall have become enforceable, to require any
account debtor of the Debtor to make payment to the Secured Party of any or all
amounts owing by the account debtor to the Debtor and the Secured Party may take
control of any proceeds referred to in Section 9(c) hereof and may hold all
amounts received from any account debtor and any proceeds as cash collateral as
part of the Collateral and as security for the Obligations; and

 
(v)          
pay all costs and expenses (including reasonable legal fees on a solicitor and
his own client basis) of the Secured Party, upon the occurrence of a default by
the Debtor, that is continuing, in taking, holding, moving, storing, recovering,
possessing, repairing, processing, preparing for disposition or disposing of the
Collateral and in any other proceedings taken for the purpose of enforcing the
remedies provided herein, or otherwise in relation to the Collateral, or by
reason of non-payment or non-performance of the Obligations hereby secured and
all such costs and expenses shall bear interest at the highest rate per annum
applicable to the Obligations, and shall be secured hereby and shall be payable
with such interest on demand; and

 
 
5

--------------------------------------------------------------------------------

 
 
(b)          
it will not, without the prior written consent of the Secured Party:

 
(i)           
incur or create any further or additional indebtedness except to the Secured
Party and except such normal indebtedness as may be incidental to the ordinary
course of its business;

 
(ii)          
create any liens, charges, mortgages, security interests or other encumbrances
upon or assign or transfer as security or pledge or hypothecate any of the
Collateral except to the Secured Party and except for Permitted Liens;

 
(iii)         
other than in the ordinary course of business and for the purpose of carrying on
such business, sell, transfer, assign, or otherwise dispose of any of the
Collateral or any group of property and assets forming part of the Collateral;

 
(iv)         
guarantee, endorse or otherwise become surety for or upon the obligations of
others except to the Secured Party or by endorsement of negotiable instruments
for deposit or collection in the ordinary course of the Debtor's business;

 



(v)          
declare or pay any dividends on or make any other payment or distribution in
respect of any shares of its capital stock or make any change in its issued or
authorized capital stock either by way of redemption of stock or otherwise;

 
(vi)         
pay any amount to officers or directors of the Debtor in their capacities as
officers or directors by way of salary, bonus, commission, directors’ fees or
otherwise in excess of the scale of such payments to such officers or directors
now being made by the Debtor;

 
(vii)        
make capital expenditures in excess of $25,000 in the aggregate in any one
fiscal year of the Debtor; for the purposes hereof “capital expenditures” means
any expenditures which in accordance with sound accounting practice are
chargeable to capital or fixed asset accounts and includes both such
expenditures incurred in connection with the acquisition by purchase, erection
or construction of lands, fixed assets, plant, machinery or equipment, whether
fixed or moveable and the aggregate annual amounts payable under capital or
finance leases;

 
 
6

--------------------------------------------------------------------------------

 
 
(viii)       
other than investments in other Borrowers and unsecured loans made to the other
Borrowers, lend money to or invest money in any person, firm, joint venture,
partnership, company or corporation whether by way of loan, acquisition of
shares, acquisition of debt obligations or in any other way whatsoever;

 
(ix)          
enter into or commit itself to enter into a lease or leases of equipment or
chattel property under which for all such leases entered into in any fiscal year
of the Debtor the aggregate rental payments over the whole of the term of such
lease or leases will exceed $25,000;

 
(x)           
merge or amalgamate with any other corporation;

 
(xi)          
change the location of its chief executive office, place of business or
principal place of residence without providing the Secured Party with fifteen
days’ prior written notice; or

 
(xii)         
make payments to any shareholders of the Debtor, or any persons related to the
Debtor or any of its shareholders within the meaning of the Income Tax Act
(Canada), whether by way of loans, advances, repayment of moneys owing by the
Debtor, interest on such moneys owing, salaries, dividends, guarantees,
compensation or benefits of any kind whatsoever, other than as contemplated by
Section 13(b)(vi) above.

 
14.  
Until further notice by the Secured Party, all certificates representing
certificated securities (such securities being collectively, the “Certificated
Securities”) may remain registered in the name of the Debtor, provided that the
Debtor shall promptly at the request and pursuant to the direction of the
Secured Party, (in the Secured Party’s sole discretion) either duly endorse such
certificates in blank for transfer or execute stock powers of attorney in
respect thereof; in either case with signatures guaranteed and with all
documentation being in form and substance satisfactory to the Secured Party, and
the transfer agent appointed from time to time in respect of the Certificated
Securities.  If and to the extent that the securities are uncertificated (such
securities being collectively, the “Uncertificated Securities”), the Debtor
shall enter into, and cause the issuer thereof to enter into, such custodial,
control or other agreements as the Secured Party requires.  At any time and from
time to time upon request by the Secured Party (in the Secured Party’s sole
discretion), the Debtor shall cause any or all of the Certificated Securities
and Uncertificated Securities (collectively, the “Pledged Securities”, and
“Investment Property”, as such term is used in this agreement, shall include the
Pledged Securities) to be registered in the name of the Secured Party or its
nominee, and the Secured Party is hereby appointed the irrevocable attorney
(coupled with an interest) of the Debtor with full power of substitution to
cause any or all of the Pledged Securities to be registered in the name of the
Secured Party or its nominee.

 
 
7

--------------------------------------------------------------------------------

 
 
Until the Secured Party demands payment of the Obligations, the Debtor shall be
entitled to exercise all voting rights attached to the Investment Property and
give consents, waivers and ratifications in respect thereof and receive
dividends and distributions in respect of all Investment Property; provided,
however, that no vote shall be cast or consent, waiver or ratification given or
action taken which would be prejudicial to the interests of the Secured Party or
which would have the effect of reducing the value of the Investment Property as
security for the Obligations or imposing any restriction on the transferability
of any of the Investment Property.  All such rights of the Debtor to vote and
give consents, waivers and ratifications and receive dividends and other
distributions shall cease immediately upon the occurrence and during the
continuance of any default by the Debtor in the performance of any of the
Obligations or upon the security interests granted pursuant to this agreement
otherwise becoming enforceable.


The responsibility of the Secured Party in respect of any Investment Property
held by the Secured Party shall be limited to exercising the same degree of care
which it gives valuable property of the Secured Party at the Secured Party’s
office where any Investment Property is held.  The Secured Party shall not be
bound under any circumstances to realize upon any Investment Property or allow
any Investment Property to be sold, or exercise any option or right attaching
thereto, or be responsible for any loss occasioned by any sale of Investment
Property or by the retention or other refusal to sell the same; nor shall the
Secured Party be obliged to collect or see to the payment of interest or
dividends thereon, but all such interest and dividends, if and when received by
the Debtor, shall be held in trust for the Secured Party and shall be forthwith
paid to the Secured Party.


The Debtor shall, at the request of the Secured Party (in the Secured Party’s
sole discretion), (i) enter into and cause any securities intermediary holding a
securities account in respect of Investment Property of the Debtor to enter into
a securities account control agreement in form and substance satisfactory to the
Secured Party (a “Securities Account Control Agreement”) in respect of any
Investment Property constituting security entitlements of the Debtor, and (ii)
deliver each such Securities Account Control Agreement to the Secured
Party.  The Debtor shall cause all securities underlying any security
entitlements acquired by the Debtor after the date hereof to be credited to a
securities account that is subject to a Securities Account Control Agreement.
 
15.  
The Debtor hereby agrees that it will at all times, both before and after
default, do or cause to be done such additional things and execute and deliver
or cause to be executed and delivered all such further acts and documents
including without limitation any assignments, deeds or control agreements as the
Secured Party may reasonably require for the better mortgaging, charging,
transferring, assigning, confirming, granting and perfecting of security
interests in the present or after-acquired Collateral to the Secured Party.

 
 
8

--------------------------------------------------------------------------------

 
 
Default
 
16.  
Without prejudice to any right which the Secured Party may now or hereafter have
to demand payment of the Obligations at any time in accordance with the
provisions of the Credit Agreement (as applicable), the Obligations shall, at
the option of the Secured Party, become payable and the security granted
pursuant to this agreement shall become enforceable in each and every of the
events following:

 
(a)          
if any Borrower makes default in the observance or performance of any written
agreement or undertaking heretofore or hereafter given by such Borrower to the
Secured Party, whether contained herein or not;

 
(b)          
if any Borrower makes default in payment of any of the Obligations of the
Borrower to the Secured Party when due;

 
(c)          
if an order is made or a resolution passed for the winding-up of any Borrower,
or if a petition is filed for the winding-up of any Borrower;

 
(d)          
if any Borrower ceases or threatens to cease to carry on business or if any
Borrower commits or threatens to commit any act of bankruptcy or if any Borrower
becomes insolvent or files a notice of intention to file a proposal or makes an
assignment or proposal in bankruptcy or makes a bulk sale of its assets or if a
bankruptcy petition is filed or presented against any Borrower;

 
(e)          
if any Borrower takes any action in respect of a winding-up or liquidation of
such Borrower or if any Borrower institutes proceedings to be adjudicated a
bankrupt or insolvent, or consents to the institution of bankruptcy or
insolvency proceedings against it, or files an application petition or consent
seeking re-organization or takes or commences any other steps or proceedings
under any one or more of the Winding-up and Restructuring Act (Canada), the
Companies’ Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act
(Canada) (the “BIA”) (including without limitation the serving of a notice of
intention to make a proposal under the BIA) or any other bankruptcy, insolvency
or analogous law or consents to the filing of a petition against it under any
law which involves any compromise of any creditor’s rights against such
Borrower;

 
(f)           
if an execution or any other process of any court becomes enforceable against
any Borrower or if a distress or analogous process is levied upon the property
of any Borrower or any part thereof;

 
(g)          
if any Borrower shall permit any sum which has been admitted as due by such
Borrower or is not disputed to be due by it and which forms or is capable of
being made a charge upon any of the Collateral or collateral, as applicable, in
priority to the charge created by this agreement or any other agreement or Loan
Document in favour of the Secured Party, as applicable, to remain unpaid for
thirty days after proceedings have been taken to enforce the same;  or

 
 
9

--------------------------------------------------------------------------------

 
 
(h)          
if any representation or warranty made by any Borrower hereunder or in the
Credit Agreement to the Secured Party shall be false or inaccurate in any
material respect.

 
Remedies of the Secured Party
 
17.  
Whenever the security granted pursuant to this agreement shall have become
enforceable, and so long as it shall remain enforceable, the Secured Party may
proceed to realize such security and to enforce its rights by:

 
(a)           
entry;

 
(b)          
the appointment by instrument in writing of a Receiver or Receivers of the
Collateral or any part thereof (which Receiver or Receivers may be any person or
persons, whether an officer or officers or employee or employees of the Secured
Party or not and the Secured Party may remove any Receiver or Receivers so
appointed and appoint another or others in his or their stead);

 
(c)           
proceedings in any court of competent jurisdiction for the appointment of a
Receiver or Receivers or for sale of the Collateral or any part thereof;  or

 
(d)          
any other action, suit, remedy or proceeding authorized or permitted hereby or
by law or by equity.

 
In addition, the Secured Party may file such proofs of claim and other documents
as may be necessary or advisable in order to have its claim lodged in any
bankruptcy, winding-up or other judicial proceedings relating to the Debtor.
 
Any Receiver appointed by the Secured Party shall be deemed to be agent of the
Debtor unless the Secured Party expressly specifies in writing that the Receiver
shall be agent of the Secured Party.
 
Any Receiver or Receivers so appointed shall have power to:
 
(i)           
take possession of and to use the Collateral or any part thereof;

 
(ii)          
carry on the business of the Debtor (including, but not limited to, the taking
or defending of any actions or legal proceedings, and the doing or refraining
from doing all other things as to the Receiver may seem necessary or desirable
in connection with the business, operations and affairs of the Debtor);

 
(iii)         
borrow money required for the maintenance, preservation or protection of the
Collateral or any part thereof or the carrying on of the business of the Debtor;

 
 
10

--------------------------------------------------------------------------------

 
 
(iv)         
further charge the Collateral in priority to the security interests of this
agreement as security for money so borrowed;

 
(v)          
sell, lease or otherwise dispose of the whole or any part of the Collateral on
such terms and conditions and in such manner as the Receiver shall determine; or

 
(vi)         
deal with any security entitlements, securities accounts and financial
intermediaries holding securities entitlements as if the Secured Party or the
Receiver on behalf of the Secured Party were the owner thereof, including
instructing a securities intermediary to register the securities accounts of the
Debtor in the Secured Party’s name or as it may direct.

 
The Secured Party shall not be responsible for any actions or errors of omission
by the Receiver or Receivers in exercising any such powers.  Any Receiver
appointed shall act as agent of the Secured Party for the purpose of taking
possession of the Collateral, and as agent of such Debtor for all other
purposes, including, without limiting the generality of the foregoing, the
occupation of the premises of such Debtor and the carrying on of such Debtor’s
business.  For the purposes of realizing on any security granted by any Debtor
over any of the Collateral, the Receiver shall be deemed to be the agent of such
Debtor, or as the agent of the Secured Party, as the Secured Party may determine
in its sole discretion.  The Debtor agrees to ratify and confirm all actions of
the Receiver acting as agent for the Debtor, and to release and indemnify the
Receiver in respect of all such actions.
 
In addition, the Secured Party may enter upon, use, occupy and possess the
Collateral or any part thereof, free from all liens, charges, mortgages,
security interests and other encumbrances except for Permitted Liens, without
hindrance, interruption or denial of the same by the Debtor or by any other
person or persons save only a landlord pursuant to its rights of reversion under
any lease of real property on expiry of its term, and may lease or sell the
whole or any part or parts of the Collateral.  Any sale hereunder may be made by
public auction, by public tender or by private contract, with or without notice
and with or without advertising and without any other formality (except as
required by law), all of which are hereby waived by the Debtor.  Such sale shall
be on such terms and conditions as to credit or otherwise and as to upset or
reserve bid or price as to the Secured Party in its sole discretion may seem
advantageous.  Such sale may take place whether or not the Secured Party has
taken possession of the Collateral.
 
The Debtor agrees to pay to the Secured Party forthwith on demand all expenses
incurred by the Secured Party in the preparation, perfection, administration and
enforcement of this agreement (including, without limitation, expenses incurred
in considering and protecting or improving the Secured Party’s position, or
attempting to do so, whether before or after default), all amounts borrowed by
the Receiver from the Secured Party as hereinbefore provided and all costs,
charges, expenses and fees (including, without limiting the generality of the
foregoing, the fees and expenses of any Receiver and legal fees on a solicitor
and client basis) of or incurred by the Secured Party and by any Receiver or
Receivers or agent or agents appointed by the Secured Party in connection with
the recovery or enforcing of payment of any moneys owing hereunder, whether by
realization, by taking possession or otherwise.  All such sums, together with
interest thereon at the rate applicable to the Obligations, shall form part of
the Obligations and shall be secured by the security interests granted herein.
 
 
11

--------------------------------------------------------------------------------

 
 
No remedy for the realization of the security interests granted herein or for
the enforcement of the rights of the Secured Party shall be exclusive of or
dependent on any other such remedy, but any one or more of such remedies may
from time to time be exercised independently or in combination.
 
18.  
Any and all payments made in respect of the Obligations from time to time and
moneys realized from any securities held therefor (including moneys realized on
any enforcement of this agreement) may be applied to such part or parts of the
Obligations as the Secured Party may see fit, and the Secured Party shall at all
times and from time to time have the right to change any appropriation as the
Secured Party may see fit.



Rights of the Secured Party
 
19.  
The Secured Party may pay and satisfy the whole or any part of any taxes, rates,
liens, charges, mortgages, security interests or other encumbrances now or
hereafter existing in respect of any of the Collateral and such payments
together with all costs, charges and expenses which may be incurred in
connection with making such payments shall form part of the Obligations and
shall be secured by the security interests granted herein.  In the event of the
Secured Party satisfying any such lien, charge, mortgage, security interest or
encumbrance, it shall be entitled to all the equities and securities of the
person or persons so paid and is hereby authorized to obtain any discharge
thereof and hold such discharge without registration for so long as it may deem
advisable to do so.

 
20.  
The Debtor grants to the Secured Party the right to set off against the
Obligations (or any portion thereof), the amount of any and all accounts,
credits or balances maintained by the Debtor with the Secured Party.

 
21.  
The Secured Party, without exonerating in whole or in part the Debtor, may grant
time, renewals, extensions, indulgences, releases and discharges to, may take
securities from and give the same and any or all existing securities up to, may
abstain from taking securities from or from perfecting securities of, may accept
compositions from, and may otherwise deal with the Debtor and all other persons
and securities as the Secured Party may see fit.

 
22.  
Nothing herein shall obligate the Secured Party to extend or amend any credit to
the Debtor or to any other Person.

 
 
12

--------------------------------------------------------------------------------

 
 
23.  
The Secured Party may assign, transfer and deliver to any transferee any of the
Obligations or any security or any documents or instruments held by the Secured
Party in respect thereof.  The Debtor shall not assign any of its rights or
obligations hereunder without the prior written consent of the Secured Party.

 
Miscellaneous
 
24.  
Upon payment by the Debtor, its successors or permitted assigns, and the
fulfillment of all the Obligations and provided that the Secured Party is then
under no obligation (conditional or otherwise) to make any further loan or
extend any other type of credit to the Debtor or to any other Person the payment
of which is secured, directly or indirectly, by this agreement, the Secured
Party shall, upon request in writing by the Debtor, delivered to the Secured
Party at the Secured Party’s address as set out in Section 27 hereof and at the
Debtor’s expense, discharge this agreement.

 
25.  
This agreement is in addition to and not in substitution for any other security
now or hereafter held by the Secured Party and shall be general and continuing
security notwithstanding that the Obligations shall be at any time or from time
to time fully satisfied or paid.

 
26.  
This agreement and all its provisions shall enure to the benefit of the Secured
Party, its successors and assigns, and shall be binding on the Debtor, its
successors and permitted assigns.

 
Notices
 
27.  
Any notice, demand or other communication permitted or required to be given
hereunder must be given in writing in and in accordance with the notice
provision set out in the Credit Agreement.

 
 
(signature page follows)
 
 
13

--------------------------------------------------------------------------------

 

(Signature page to General Security Agreement)
 
 
IN WITNESS WHEREOF this agreement has been executed by the Debtor as of the 11th
day of May, 2012.
 
 

DEBTOR:
TRIBUTE PHARMA CANADA INC.
           
By:
/s/ Robert Harris       Robert Harris       President               I have
authority to bind the Corporation  



 
 
 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE "A"
 
Schedule of Specifically Described Collateral




Intentionally left blank
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------